DETAILED ACTION
Applicant's arguments filed on 08/31/2021 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…: a matrix converter that converts a first input alternating current (AC) phase, a second input AC phase, and a third AC input phase into a single primary phase; a transformer including a primary side electrically connected to the single primary phase; a rectifier electrically connected to a secondary side of the transformer; and an output voltage terminal electrically connected to the rectifier; wherein the matrix converter includes first through sixth bi-directional switch pairs; each of the first through sixth bi-directional switch pairs includes a first uni-directional switch and a second uni-directional switch… and when the third input AC phase is disconnected or short circuited: the second and the fifth bi-directional switch pairs are turned off; in each of the first, third, fourth, and sixth bi-directional switch pairs: one of the first and second uni-directional switches are turned on, and the other of the second and first uni-directional switches are operated as a full- bridge phase-shifted converter.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Related Prior Art
The following related prior arts made of record are considered pertinent to applicant's disclosure to further show the general state of the art. The references are shown in the PTO-892 however none of the references operation the one unidirectional switch to be on and remain while the other unidirectional switch is operated as full bridge phase shifted converter.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838